         Case 4:19-cr-00037-BSM Document 125 Filed 10/18/19 Page 1 of 2
                                                                                  FILED
                                                                                 U S DISTRICT COURT
                                                                             EASTERN DISTf<ICT ARKANSAS

                        IN THE UNITED STATES DISTRICT COURT                        OCT 1 8 2019
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                                                        JA!fES W. M c C ~ ~
UNITED STATES OF AMERICA                      )                         BY-----3'.~----ULPCLERK
                                              )
       vs.                                    )       CASE NO.     lf   ,q   Cr< 0QJ"31'
                                              )
 IEfl1ZI B LE V1NS                            )

              NOTICE OF WAIVER OF RIGHTS UNDER THE
  INTERSTATE AGREEMENT ON DETAINERS ACT AND REQUEST FOR RETURN
               TO JURISDICTION OF ORIGINAL CUSTODY

       Comes now,       IQiZ,ti, ]sjQyl /l~           , by and through counsel,     NiC,k; Ni t,,lo
- - - - ~ and hereby files this Notice of Waiver of Rights under the Interstate Agreement

on Detainers Act (IADA), 18 U.S.C. App§ 2.

       The defendant in the above-captioned case has been advised that pursuant to this federal

prosecution, a detainer will be filed against him/her when the defendant is returned to the

jurisdiction with original custody. Once a detainer is filed and the defendant is thereafter

transported to federal court, then the defendant has the right under the Interstate Agreement on

Detainers Act (IADA), 18 U.S.C. App.§ 2 Art. IV(e), to remain in federal custody until final

disposition of the charges against him/her. Having been informed of this right, the defendant

hereby expressly waives such right under the IADA, specifically, the right to remain in

temporary federal custody pending the final disposition of the above captioned case. The

defendant has also been advised of his/her right under 18 U.S.C. App.§ 2 Art. III(a) and IV(c) of

the IADA to have his/her case brought to trial within certain time frames. Having been informed

of these time frames, the defendant hereby expressly waives having his/her case brought to trial

within the time frames provided by the IADA and respectfully requests that his/her case instead

be governed exclusively by the Speedy Trial Act of 1974, Title 18 U.S.C. § 3161.
           Case 4:19-cr-00037-BSM Document 125 Filed 10/18/19 Page 2 of 2



       Furthermore, the parties respectfully request that the Court order the United States

Marshal to return the defendant to the jurisdiction with original custody and to lodge a detainer

against the defendant upon the defendant's return to the jurisdiction with original custody.



                                                             Respectfully Submitted,



                                                                 101ri1tq
DEFENDANT                                                    DATE



                                                                ID/ll/19
                                                             DATE



                                                               IOI 11/1   q
                                                             DATE




                                             ORDER

Pursuant to the above request, the United States Marshal is ordered to return the defendant to the

jurisdiction with original custody. The United States Marshal is further ordered to lodge a

detainer against the defendant upon the defendant's return to the jurisdiction with original

custody.



                                                               101rx11q
                                                             DATE
